Citation Nr: 0939533	
Decision Date: 10/19/09    Archive Date: 10/28/09

DOCKET NO.  08-34 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for status-post operative 
excess mandible with maxillary mandibular osteotomies.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel





INTRODUCTION

The Veteran served on active duty from May 1977 to November 
1985.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an October 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office in St. Petersburg, 
Florida (RO), which reopened a claim for service connection 
for status-post operative excess mandible with maxillary 
mandibular osteotomies and denied it on the merits.  The 
Veteran's claim was last denied in January 1987.  The Veteran 
did not appeal the decision, and in order for VA to review 
the merits of the claim, the Veteran must submit new and 
material evidence.  The Board is required to address this 
issue despite the RO's findings.  See Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 
1380, 1383-1384 (Fed. Cir. 1996).  As such, the issue has 
been captioned as set forth above.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A January 2009 Report of Contact (VA Form 119) provides that 
the Veteran requested that he be scheduled for a hearing 
before a Veterans Law Judge sitting at the RO.  Thus, the 
RO/AMC should schedule such a hearing.  38 U.S.C.A. § 7107 
(West 2002); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 
(2008).

Accordingly, the case is REMANDED to the RO for the following 
action:

The RO/AMC shall schedule the Veteran for 
a hearing before a Veterans Law Judge 
traveling to the RO in accordance with 
applicable law.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The Veteran need take no 
action until he is so informed.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




